Fourth Court of Appeals
                                  San Antonio, Texas
                                       November 9, 2018

                                      No. 04-18-00335-CR

                                        Richard LOPEZ,
                                           Appellant

                                                v.

                                     The STATE of Texas,
                                           Appellee

                   From the County Court at Law No. 4, Bexar County, Texas
                                   Trial Court No. 552274
                      Honorable Jason Roland Garrahan, Judge Presiding

                                         ORDER
       On September 4, 2018, we abated this appeal to the trial court to hold a hearing to
determine whether appellant desired to prosecute his appeal, whether appellant was indigent, and
whether counsel had abandoned this appeal. See TEX. R. APP. P. 38.8(b)(2). On October 19,
2018, a supplemental clerk’s record containing the trial court’s findings of facts and conclusions
of law was filed. The trial court found that appellant no longer desires to prosecute his appeal.
We now ORDER this appeal reinstated on the docket of the court.

        If appellant wishes this court to dismiss this appeal, he should file a motion to dismiss
pursuant to Texas Rule of Appellate Procedure 42.2(a). If no motion to dismiss is filed on or
before November 26, 2018¸then we will decide his appeal based on the record alone and without
briefs. See TEX. R. APP. P. 38.8(b)(4).

                                                     _________________________________
                                                     Irene Rios, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 9th day of November, 2018.


                                                     ___________________________________
                                                     KEITH E. HOTTLE,
                                                     Clerk of Court